DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed May 16, 2022.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1-4, 7-10, and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  With regards to claim 1, the prior art of record fails to anticipate or render obvious a hydraulic brake system comprising a frame, an inner axle housing disposed within the frame, the inner axle housing defining a first cavity, the frame defines a second cavity, and the first cavity is configured to receive a working fluid and fluidly isolate the working fluid from the second cavity.  With regards to claim 9, the prior art of record fails to anticipate or render obvious a hybrid brake system comprising a frame, a multi-disk brake system disposed with the frame, a hydraulic brake system disposed within the frame, an inner axle, the inner axle coupled to an outer axle, the inner axle comprising a plurality of paddles extending radially outward from the inner axle, the plurality of paddles comprising a first set of paddles spaced apart circumferentially about the inner axle and a second set of paddles spaced apart circumferentially about the inner axle, the first set of paddles spaced apart axially from the second set of paddles.  With regards to claim 17, the prior art of record fails to anticipate or render obvious the plurality of paddles including a first set of paddles spaced apart circumferentially about the inner axle, a second set of paddles spaced apart circumferentially about the inner axle, and a third set of paddles spaced apart circumferentially about the inner axle, the first set of paddles spaced apart axially from the third set of paddles, the second set of paddles spaced apart axially from, and disposed between, the first set of paddles and the second set of paddles.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW

/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

May 21, 2022